DETAILED ACTION
Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 3-16 are amended.  Claim 2 is cancelled.  Claims 7 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Wildes on 4/28/2022.  The amendment below replaces the amendments in the prior Notice of Allowance.

The application has been amended as follows: 

	Claim 1

		Inserted a “:” after “comprising” in line 1.  
		

	Claim 3
		
Changed “2” to “1” at the end of line 1.

Inserted “further” before “comprising” in line 2.


	Claim 4
		
Inserted “:” after “comprises” in line 2.
		
		
	Claim 5
		
		Deleted the first instance of “thereon” on line 6.


	Claim 7

		Inserted a “:” after “comprises” in line 2.

	
	Claim 8
		Changed “comprises” to “further comprising” in line 2.


	Claim 9

		Deleted “preferably” in line 2.


	Claim 10

		Inserted a “:” after “includes” in line 2.


	Claim 11
	
		Inserted a “:” after “includes” in line 2.

	
	Claim 12
		
		Inserted “electrical” before “resistance” in line 7.

		Changed “nanoparticle” to “humidity” in line 8.
 
		
Claim 13

		Inserted “and” before “includes” in line 3.

		Inserted “a” before “healthy” in line 7.

		Inserted “a” before “lung” in line 10.	

		Inserted “a” before “lung” in line 13.

		Replaced “seeking” with “in need of” at line 13.

	
Claim 14

		Changed “comprises” to “further comprising” in line 2.


	Claim 15

		Changed “any” to “a” in line 4.

		Deleted “such as mobile phone device” in line 4.

		Changed both instances of “mobile phone” to “peripheral computing device” in line 6.

		Inserted “peripheral” before “computing” in line 8.

	
	Claim 16

		Changed “includes” to “further including” in line 2.

		Changed “mobile phones” to “peripheral computing device” in lines 2 and 5.

		Changed “display panel” to “the screen” in line 5.


Allowable Subject Matter
Claims 1 and 3-16 are allowed.
Conclusion
Claims 1 and 3-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791